Citation Nr: 1538839	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-23 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected residuals of a right hand burn.

2.  Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen service connection for uterine fibroid cysts.

4.  Whether new and material evidence has been received to reopen service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for a disability resulting from exposure to herbicides, to include Agent Orange.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In the April 2008 rating decision, in pertinent part, the RO denied service connection for schizoaffective disorder.  Although the Veteran initiated an appeal as to that issue in the April 2008 Notice of Disagreement, in a May 2010 rating decision, the RO fully granted service connection for schizoaffective disorder; therefore, that issue is not in appellate status, and is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

On a May 2010 VA Form 9 (located in VBMS), the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  Pursuant to 38 C.F.R. § 20.700 (2015), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by an appellant at any time before the date of the hearing.  A request for a hearing may be withdrawn by an appellant's representative with the consent of the appellant.  See 38 C.F.R. § 20.704(e) (2015).  Since the May 2010 Substantive Appeal, via VA Form 9, a review of the claims file (to include the Veteran's electronic file on Virtual VA and VBMS) reveals that neither the Veteran nor the representative has withdrawn the request for a Travel Board hearing.  See also February 2015 Informal Hearing Presentation (located in VBMS).  As the Veteran has expressed a desire for a Board hearing, and because it is the RO which schedules Travel Board hearings, the Board will remand this case to schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to address the issues listed on the title page of this Remand.  Send notice of the scheduled hearing to the Veteran and his representative in accordance with 38 C.F.R. § 20.704(b) (2015), a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




